DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 4/5/2021 has been entered.  
Claims 15-26 are pending.  
Claims 1-14 are canceled.  
Claims 15-26 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 18, 19, 22, 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Riley (Pub. No.: US 20050238035 A1), hereafter referred to as Ikeda and Riley.   
	In regard to Claim 15, Ikeda teaches in paragraphs [0116—0120 and 0126], and in FIGS. 4-6 and 8, switch 117 (or 134) connects more than one ports and performs packet routing between the ports. Each double-headed arrow indicate a PCI Express link 114 (or 126).  The port 142a (first PCI-Express inbound port) is an up-stream port near the root complex (A network switch for interconnecting a plurality of computers in a cluster, wherein each of the plurality of computers connects to the network switch by way of a PCI-Express outbound port on the computer, and wherein said network switch provides data transfer back and forth between said interconnected computers using PCI-Express protocol, the network switch comprising: at least a first PCI-Express inbound port on said network switch, wherein said first inbound PCI-Express port is connected to a first PCI-Express outbound port of a first of said interconnected computers; wherein data is transferred to and from said first of said interconnected computers and said first inbound port using PCI-Express protocol).  
(second PCI-Express inbound port) with a PCI Express link 114 (or 126) for connecting to a different device (at least a second PCI-Express inbound port on said network switch, wherein said second PCI-Express inbound port is connected to a second PCI-Express outbound port of a second of said interconnected computers; wherein data is transferred to and from said second of said interconnected computers and said second inbound port using PCI-Express protocol).  
Ikeda teaches in paragraph [0126], and in FIGS. 2, 4-6 and 8, FIG. 8 shows up-stream port 142a (said first inbound port) connected to down stream port 142b (said second inbound port) through Virtual PCI-PCI bridges 141a and 141b (and wherein data is transferred between said first inbound port on said network switch and said second inbound port on said network switch, such that data transfer and communication is performed between the first and second of said interconnected computers in the cluster using PCI-Express protocol for the data transfer).  
Ikeda, although providing an implicit teaching, Ikeda fails to explicitly teach interconnecting a plurality of computers, and data transfer back and forth between said interconnected computers.  
Riley teaches in paragraph [0048], and in FIG. 8, compute node 120 may operate as a virtual machine that communicates with I/O node 126 (interconnecting a plurality of computers in a cluster) using PCI transactions (data transfer back and forth between said interconnected computers) encapsulated by an underlying PCI-Express switch fabric 102 (network switch). The same virtual machine may (interconnecting a plurality of computers in a cluster) over a virtual network using TCP/IP over Ethernet transactions (data transfer back and forth between said interconnected computers) encapsulated by the same underlying PCI-Express network switch fabric 102 (network switch)   (A network switch for interconnecting a plurality of computers in a cluster, and wherein said network switch provides data transfer back and forth between said interconnected computers).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.  


In regard to Claim 18, Ikeda teaches in paragraph [0120], and in FIG. 6, a structure of the physical layer. Physically, the port exists within the same semiconductor (network switch comprises one or more semiconductor switch devices).  


	In regard to Claim 19, Ikeda teaches in paragraphs [0116—0120 and 0126], and in FIGS. 4-6 and 8, switch 117 (or 134) connects more than one ports and performs packet routing between the ports. Each double-headed arrow indicate a PCI Express (first PCI-Express inbound port) is an up-stream port near the root complex (A system comprising: a plurality of computers connected in a cluster through a PCI-Express network switch and using PCI-Express protocol for transferring data back and forth among the plurality of computers, wherein said PCI-Express network switch comprises: a) at least a first PCI-Express inbound port on said PCI-Express network switch, wherein said first PCI-Express inbound port is connected to a first PCI-Express outbound port of a first computer of the plurality of computers; wherein data is transferred to and from said first computer via the first PCI-Express outbound port and said first PCI-Express inbound port on said PCI-Express network switch using PCI-Express protocol).  
Ikeda teaches in paragraph [0126], and in FIGS. 2, 4-6 and 8, FIG. 8 shows down stream port 142b (second PCI-Express inbound port) with a PCI Express link 114 (or 126) for connecting to a different device (and b) at least a second PCI-Express inbound port on said network switch, wherein said second PCI-Express inbound port is connected to a second PCI-Express outbound port, that is a PCI-Express end point of the PCI-Express configured as an out bound port; wherein data is transferred via the second PCI-Express outbound port and said second PCI-Express inbound port on said PCI-Express network switch using PCI-Express protocol).  
Ikeda teaches in paragraph [0126], and in FIGS. 2, 4-6 and 8, FIG. 8 shows up-stream port 142a (said first PCI-Express inbound port) connected to down stream port 142b (said second PCI-Express inbound port) through Virtual PCI-PCI bridges (and wherein data is further transferred between said first PCI-Express inbound port on said PCI-Express network switch and said second PCI-Express inbound port on said PCI-Express network switch, such that data transfer and communication is performed between the first and second computers in the cluster using PCI-Express protocol).  
Ikeda, although providing an implicit teaching, Ikeda fails to explicitly teach a plurality of computers, and Ikeda fails to teach a second PCI outbound port, that is a PCI end point of the PCI bus configured as an out bound port, of a second computer of the plurality of computers; wherein data is transferred to and from said second computer via the second PCI outbound port.  
Riley teaches in paragraph [0048], and in FIG. 8, compute node 120 may operate as a virtual machine that communicates with I/O node 126 (plurality of computers connected in a cluster) using PCI transactions encapsulated by an underlying PCI-Express switch fabric 102 (through a network switch). The same virtual machine may communicate with a second virtual machine (comprising compute node 124) (plurality of computers connected in a cluster) over a virtual network using TCP/IP over Ethernet transactions encapsulated by the same underlying PCI-Express network switch fabric 102 (through a network switch)   (A system comprising: a plurality of computers connected in a cluster through a network switch).  
Riley teaches in paragraphs [0036 and 0037], and in FIG. 8, Compute node 120 (second computer of the plurality of computers).  DMA engine 132 may couple to PCI network interface card (PCI NIC) 131 (second PCI outbound port, that is a PCI end point).  Nodes are actually coupled by the underlying bus interconnect of the (of the PCI bus).  DMA engine 132 may communicate through PCI NIC 131 with other nodes coupled to the network switch fabric 102 (data is transferred to and from said second computer via the second PCI outbound port)   (second PCI outbound port, that is a PCI end point of the PCI bus configured as an out bound port, of a second computer of the plurality of computers; wherein data is transferred to and from said second computer via the second PCI outbound port).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.  


In regard to Claim 22, Ikeda teaches in paragraph [0120], and in FIG. 6, a structure of the physical layer. Physically, the port exists within the same semiconductor (network switch comprises one or more semiconductor switch devices).  


	In regard to Claim 23, Ikeda teaches in paragraphs [0116—0120 and 0126], and in FIGS. 4-6 and 8, switch 117 (or 134) connects more than one ports and performs packet routing between the ports. Each double-headed arrow indicate a PCI Express (first inbound port) is an up-stream port near the root complex (A method for transferring data back and forth among at least first and second computers, the method comprising: transferring data from the first computer to the second computer using PCI-express protocol, the transferring including: a) transferring data from a first outbound PCI-Express port on the first computer to a first inbound PCI-Express port on a PCI-Express switch; f) transferring data from the first inbound PCI-Express port on the PCI-Express switch to the first outbound PCI-Express port on the first computer).  
Ikeda teaches in paragraph [0126], and in FIGS. 2, 4-6 and 8, FIG. 8 shows down stream port 142b (second inbound port) with a PCI Express link 114 (or 126) for connecting to a different device (c) transferring data from the second inbound PCI-Express port on a PCI-Express switch to a second outbound PCI-Express port on the second computer; and transferring data from the second computer to the first computer using PCI- express protocol, the transferring including: d) transferring data from the second outbound PCI-Express port on the second computer to the second inbound PCI-Express port on the PCI-Express switch).  
Ikeda teaches in paragraph [0126], and in FIGS. 2, 4-6 and 8, FIG. 8 shows up-stream port 142a (said first inbound port) connected to down stream port 142b (said second inbound port) through Virtual PCI-PCI bridges 141a and 141b (b) transferring data from the first inbound PCI-Express port on the PCI-Express switch to a second inbound PCI-Express port on the PCI-Express switch; e) transferring data from the second inbound PCI-Express port on the PCI- Express switch to the first inbound PCI-Express port on the PCI-Express switch).  
first and second computers, and the first computer, and the second computer.  
Riley teaches in paragraph [0048], and in FIG. 8, compute node 120 (first computer) may operate as a virtual machine that communicates with I/O node 126 (second computer) using PCI transactions (transferring data back and forth among at least first and second computers) encapsulated by an underlying PCI-Express switch fabric 102 (A network switch for interconnecting a plurality of computers in a cluster, and wherein said network switch provides data transfer back and forth between said interconnected computers).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Riley with the teachings of Ikeda since Riley provides a technique for a transfer mechanism in a computer system involving PCI-Express, which can be introduced into the system of Ikeda to ensure efficient paths are utilized between nodes for prompt data transfers and to fully realize the benefits of interconnections utilizing PCI-Express.  


In regard to Claim 26, Ikeda teaches in paragraph [0120], and in FIG. 6, a structure of the physical layer. Physically, the port exists within the same semiconductor (network switch comprises one or more semiconductor switch devices).  

 
Claims 16, 17, 20, 21, 24 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ikeda in view of Riley, and further in view of Genovker et al. (Pub. No.: US 20060004837 A1), hereafter referred to as Genovker.  
	In regard to Claim 16, as presented in the rejection of Claim 15, Ikeda in view of Riley teaches a network switch.  
Ikeda fails to teach each of the first and second of said interconnected computers also comprises a root complex, and wherein the first and second PCI-Express outbound ports on the first and second of said interconnected computers respectively are each connected to the respective root complex of the first and second interconnected computers.  
Genovker teaches in paragraphs [0032, 0035, 0063, 0070 and 0072], and in FIGS. 1, 2 and 8, the PCI Express architecture is based upon a root complex.  Genovker also teaches an AS Driver component 306 is made up of the tasks to initialize the hardware to send/receive packets to/from the fabric and it provides interfaces to the other components.  Each software system is run by one or more processors provided by a respective platform 806A, 806B, 806C, and 806D.  Genovker also teaches that each of platforms 806A-D is linked in communication with the other platforms via an AS fabric 808 (each of the first and second of said interconnected computers also comprises a root complex, and wherein the first and second PCI-Express outbound ports on the first and second of said interconnected computers respectively are each connected to the respective root complex of the first and second interconnected computers).  


In regard to Claim 17, as presented in the rejection of Claim 15, Ikeda in view of Riley teaches a network switch.  
Ikeda fails to teach a network switch also includes a PCI-Express inbound port for connecting to a PCI-Express inbound port on a second network switch using PCI-Express protocol, for transferring data to and from the first or second of said interconnected computers and a third computer connected to the second network switch using PCI-Express protocol.  
Genovker teaches in paragraphs [0032, 0035, 0063, 0070 and 0072], and in FIGS. 1, 2 and 8, the PCI Express architecture is based upon a root complex.  Genovker also teaches an AS Driver component 306 is made up of the tasks to initialize the hardware to send/receive packets to/from the fabric and it provides interfaces to the other components.  Each software system is run by one or more processors provided by a respective platform 806A, 806B, 806C, and 806D.  Genovker also teaches that each of platforms 806A-D is linked in communication with the other platforms via an AS fabric 808 (network switch also includes a PCI-Express inbound port for connecting to a PCI-Express inbound port on a second network switch using PCI-Express protocol, for transferring data to and from the first or second of said interconnected computers and a third computer connected to the second network switch using PCI-Express protocol).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Genovker with the teachings of Ikeda in view of Riley since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Riley to permit more efficient usage of network resources and to support a larger number of endpoints.   

In regard to Claim 20, as presented in the rejection of Claim 19, Ikeda in view of Riley teaches a network switch.  
Ikeda fails to teach each of the first and second computers also comprises a root complex, and wherein the first and second PCI-Express outbound ports on the first and second computers are each connected to the respective root complex of the first and second computers.  
Genovker teaches in paragraphs [0032, 0035, 0063, 0070 and 0072], and in FIGS. 1, 2 and 8, the PCI Express architecture is based upon a root complex.  Genovker also teaches an AS Driver component 306 is made up of the tasks to initialize the hardware to send/receive packets to/from the fabric and it provides interfaces to the other components.  Each software system is run by one or more processors provided by a respective platform 806A, 806B, 806C, and 806D.  Genovker also teaches that each of platforms 806A-D is linked in communication with the other platforms via an AS fabric (each of the first and second computers also comprises a root complex, and wherein the first and second PCI-Express outbound ports on the first and second computers are each connected to the respective root complex of the first and second computers).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Genovker with the teachings of Ikeda in view of Riley since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Riley to permit more efficient usage of network resources and to support a larger number of endpoints.   

In regard to Claim 21, as presented in the rejection of Claim 19, Ikeda in view of Riley teaches a network switch.  
Ikeda fails to teach a network switch also includes a PCI-Express-enabled enabled port for connecting to a PCI-Express-enabled port on a second PCI-Express network switch using PCI-Express protocol, for transferring data to and from the first or second computers and a third computer connected to the second PCI-Express network switch using PCI-Express protocol.  
Genovker teaches in paragraphs [0032, 0035, 0063, 0070 and 0072], and in FIGS. 1, 2 and 8, the PCI Express architecture is based upon a root complex.  Genovker also teaches an AS Driver component 306 is made up of the tasks to initialize the hardware to send/receive packets to/from the fabric and it provides interfaces to the other components.  Each software system is run by one or more processors provided by (network switch also includes a PCI-Express-enabled port for connecting to a PCI-Express-enabled port on a second PCI-Express network switch using PCI- Express protocol, for transferring data to and from the first or second computers and a third computer connected to the second PCI-Express network switch using PCI-Express protocol).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Genovker with the teachings of Ikeda in view of Riley since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Riley to permit more efficient usage of network resources and to support a larger number of endpoints.   

In regard to Claim 24, as presented in the rejection of Claim 23, Ikeda in view of Riley teaches a network switch.  
Ikeda fails to teach each of the first and second computers also comprises a root complex, and wherein the first and second outbound ports on the first and second computers are each connected to the respective root complex of the first and second computers.  
Genovker teaches in paragraphs [0032, 0035, 0063, 0070 and 0072], and in FIGS. 1, 2 and 8, the PCI Express architecture is based upon a root complex.  Genovker also teaches an AS Driver component 306 is made up of the tasks to initialize (each of the first and second computers also comprises a root complex, and wherein the first and second outbound ports on the first and second computers are each connected to the respective root complex of the first and second computers).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Genovker with the teachings of Ikeda in view of Riley since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Riley to permit more efficient usage of network resources and to support a larger number of endpoints.   

In regard to Claim 25, as presented in the rejection of Claim 23, Ikeda in view of Riley teaches a network switch.  
Ikeda fails to teach a network switch also includes a PCI-Express-enabled port for connecting to a PCI-Express-enabled port on a second PCI-Express network switch using PCI-Express protocol, for transferring data to and from the first or second computers and a third computer connected to the second PCI-Express network switch using PCI-Express protocol.  
(network switch also includes a PCI-Express-enabled port for connecting to a PCI-Express-enabled port on a second PCI-Express network switch using PCI-Express protocol, for transferring data to and from the first or second computers and a third computer connected to the second PCI-Express network switch using PCI-Express protocol).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Genovker with the teachings of Ikeda in view of Riley since Genovker provides a technique for managing peer-to-peer communication in serial-based interconnect fabric environments (see Genovker, paragraphs [0028—0030]), which can be introduced into the system of Ikeda in view of Riley to permit more efficient usage of network resources and to support a larger number of endpoints.   


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
4/5/2021 have been fully considered but they are not persuasive.  Pages 11-12 of the Remarks present the argument that In the traditional PCI network topology shown by Ikeda in his US publication Fig. 2, 4-6 and 8 and the explanation in Para [0116] to para [0120] and para [0126] does not indicate or teach connecting more than one computer using the PCI express for data transfer between the computers.  This argument is not persuasive.  Ikeda shows in FIGS. 4-6 and 8 that switches interconnect endpoints together and a CPU, where each endpoint and CPU implicitly teaches types of computers.  In any case, the Riley reference is presented in the rejection of Claim 15 to explicitly teach interconnecting a plurality of computers of Claim 15, and data transfer back and forth between said interconnected computers of Claim 15.  A person of ordinary skill in the art would see that an underlying PCI-Express switch fabric 102 of Riley for interconnecting compute nodes, can be introduced into the PCI Express system of Ikeda including PCI Express links interconnecting endpoints and switches with ports.  


Page 12 of the Remarks presents the argument that In all the asserted figures and sections of specification Ikeda is just teaching methods for eliminating the congestion problem within a single PCI express enabled computer.  This argument is not persuasive.  The examiner notes that the end points 115 of Ikeda can be considered types of computers.  In any case, the rejection of Claim 15 presents the Riley reference to explicitly teach interconnecting a plurality of computers of Claim data transfer back and forth between said interconnected computers of Claim 15.  


Page 13 of the Remarks presents the argument that The applicant would like to emphasize that Riley is teaching a computer system and method for direct memory access over a network fabric switch and not clustering of computers using PCI-Express protocol over PCI-Express links.  This argument is not persuasive.  The system 100 of Riley includes a collection of compute nodes 120 and 124, management node 122, and input/output (I/O) node 126, and this collection of nodes of Riley is substantively the same as a plurality of computers in a cluster of Claim 15.  In any case, the rejection of Claim 15 presents the Ikeda reference as teaching a cluster of Claim 15.  


Page 15 of the Remarks presents the argument that The examiner uses the Para [0048] as indicative of the data being sent in PCI format over PCI links using PCI protocols. This is not a correct understanding; By encapsulating the data formatted as RDMA messages that comprise RDMA headers, direct data place-ment (DDP) headers, and marker protocol data unit align-ment (MPA) headers and markers, the data is not in a PCI format as required by the present application but has been converted to a different format, namely RDMA format to be sent over the network.  This argument is not persuasive.  The examiner notes that Claim 15 does not not positively recited in the language of Claim 15.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Joshua Smith  
/J.S./  
4-15-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477